Citation Nr: 0209960	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  96-38 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1953 to October 1953.  This case is before the Board 
of Veterans Appeals (Board) on appeal from an April 1996 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the benefit sought. 

During an October 1999 hearing before the undersigned Board 
member, the veteran's representative raised the issue of 
entitlement to an extraschedular disability rating pursuant 
to 38 C.F.R. § 3.321(b) for the service-connected hearing 
loss.  The question of an extraschedular rating is a 
component of the veteran's claim for an increased rating.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); see also 
VAOPGCPREC 6-96.

In February 2002, the Board remanded the case for additional 
development.


FINDING OF FACT

The veteran has level XI hearing acuity in the right ear and 
level I hearing acuity in the left ear. 


CONCLUSION OF LAW

A rating in excess of 10 percent for bilateral hearing loss 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 4.85, 4.87 including 
Diagnostic Code 6100, 6101 (1998); 38 C.F.R. §§ 3.102, 4.85, 
4.86 including Diagnostic Code 6100 (2001).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act (VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  Regulations implementing the VCAA have now been 
published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  In pertinent part, the VCAA and implementing 
regulations redefine the obligations of VA with respect to 
the duty to assist and include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. 

The VCAA applies in the instant case.  See VAOPGCPREC 11-
2000.  However, the Board finds that VA has complied with the 
mandates of the VCAA and implementing regulations.  The file 
contains records of postservice treatment and the report of a 
February 2002 VA audiological evaluation.  There is no 
indication that there is any relevant evidence outstanding.

The veteran was provided copies of rating decisions 
explaining why the claim for an increased rating was denied.  
Furthermore, through the September 1996 statement of the case 
(SOC) and the numerous supplemental statements of the case 
(SSOC), he was advised of the laws and regulations relating 
to higher evaluations for hearing loss, what type of evidence 
was needed to substantiate his claim, and what evidence was 
of record. 

The Board finds that it is not prejudicial to the veteran for 
the Board to adjudicate this claim based on the current 
record.  Bernard v. Brown, 4 Vet. App. 384 (1993).  




Factual Background

Service connection for bilateral hearing loss was granted by 
RO rating action of March 1995.  The veteran initiated this 
appeal from an April 1996 RO rating action that denied his 
claim for a higher rating.  As the veteran did not appeal the 
decision assigning the initial evaluation, staged ratings are 
not for consideration at this time. Fenderson v. West, 12 
Vet. App 119 (1999).   

On VA audiological evaluation in July 1998, pure tone 
thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

65
60
45
60
LEFT

15
30
40
60

The average pure tone threshold at the 1000,  2000, 3000, and 
4000 Hertz frequencies was 58 decibels in the right ear and 
36 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 32 percent in the right ear and 
of 100 percent in the left ear.

On VA examination in February 2002, the veteran reported that 
his chief complaint is hearing loss that has shortened and 
altered his career plans and goals as a lecturer because of 
his inability to hear during group settings and presentation 
formats.  Audiometric studies established that pure tone 
thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

60
50
60
70
LEFT

25
30
40
60

The average pure tone threshold at the 1000,  2000, 3000, and 
4000 Hertz frequencies was 60 decibels in the right ear and 
39 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 28 percent in the right ear and 
of 94 percent in the left ear.

Analysis

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations shown with the 
criteria in the VA's Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review the recorded history of a disability should 
be conducted to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

The Board notes that effective June 10, 1999, the schedular 
criteria for rating hearing impairment were revised.  The 
Court has held that where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant generally 
applies.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board is required to consider the veteran's claim in 
light of both the former and revised schedular rating 
criteria to determine whether an increased rating for the 
hearing loss is warranted.  It is noteworthy that the 
differences between the former criteria and the revised 
criteria are relatively minor.  
Under both the old and the new criteria, evaluations for 
defective hearing are based upon organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, along with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1000, 2000, 3000 and 4000 cycles per 
second.  38 C.F.R. § 4.85 (1998) & (2001).  To evaluate the 
degree of disability for bilateral service-connected hearing 
loss, the rating schedule establishes eleven (11) auditory 
acuity levels, designated from level I for essentially normal 
acuity, through level XI for profound deafness.  Id. 

Ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

When both the old and the new rating criteria are applied to 
the results of the veteran's July 1998 and February 2002 
audiometric tests, he is shown to have level XI hearing in 
the right ear and level I hearing in the left ear.  Table VII 
of § 4.87 (1998) and Table VII of § 4.85 (2001) provide for 
the assignment of a 10 percent evaluation under Diagnostic 
Code 6101 (1998) or 6100 (2001) when the veteran has these 
levels of hearing acuity.  Neither examination revealed an 
exceptional pattern of hearing (as specified in 38 C.F.R. 
§ 4.86 (2001)), so as to permit rating under alternate 
criteria.

The recent VA examinations in July 1998 and February 2002 
provide for the assignment of a 10 percent evaluation under 
both the old and the new rating criteria for hearing 
impairment.  Consequently, the preponderance of the evidence 
is against assignment of a rating in excess of 10 percent for 
the bilateral hearing loss.  

The Board has considered the possibility of an extra-
schedular rating under 38 C.F.R. § 3.321(b).  However, the 
veteran's bilateral hearing loss does not present an 
exceptional or unusual disability picture that would render 
impractical application of regular schedular standards.  He 
has not demonstrated an exceptional or unusual disability 
picture.  For example, he has not been recently hospitalized 
for his hearing loss, and marked interference with employment 
due to hearing loss is not shown.


ORDER

A rating in excess of 10 percent for bilateral hearing loss 
is denied.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

